UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 15, 2010 RCLC, INC. (Exact Name of Registrant as Specified in Charter) New Jersey 001-01031 22-0743290 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1480 Route 9, North. Suite 301, Woodbridge, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (732) 877-1788 RONSON CORPORATION (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) RCLC, INC. FORM 8-K INDEX ITEM PAGE ITEM 1.02. TERMINATION OF A MATERIAL DEFINITIVE AGREEMENT 1 ITEM 2.01. COMPLETION OF ACQUISITION OR DISPOSITION OF ASSETS 1 ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS 1 Forward-Looking Statements This Current Report on Form 8-K contains forward-looking statements based on management’s plans and expectations that are subject to uncertainty.Forward-looking statements are based on current expectations of future events.The Company cannot assure that any forward-looking statement will be accurate.If underlying assumptions prove inaccurate or unknown risks or uncertainties materialize, actual events could vary materially from those anticipated.Investors should understand that it is not possible to predict or identify all such factors and should not consider this to be a complete statement of all potential risks and uncertainties.The Company assumes no obligation to update any forward-looking statements as a result of future events or developments. Item 1.02 Termination of a Material Definitive Agreement. On October 15, 2010 (the “Closing Date”), RCLC, Inc. (the “Company”) and its wholly-owned subsidiaries, RCPC Liquidating Corp. (“RCPC”), RCC, Inc. (“RCC”), and Ronson Aviation, Inc. (“Ronson Aviation”), (together, the “borrowers”) repaid all amounts due to Wells Fargo Bank, National Association (“Wells Fargo”) from the proceeds of the sale of substantially all of the assets of the Company’s aviation business, more fully described in Item 2.01 below.The Wells Fargo loan agreement and DIP finance agreement were terminated with the repayment.The repayment totaled approximately $6,447,000; composed of principal and interest of about $3,485,000, fees to Wells Fargo’s attorneys ofabout $399,000, the DIP financing fee of $10,000, the restoration of custodial funds of RCPC of about $2,528,000, and a reserve of $25,000 to be held by Wells Fargo for 60 daysThe RCPC custodial funds were subsequently remitted by Wells Fargo to RCPC. Item 2.01 Completion of Acquisition or Disposition of Assets. As previously reported, on September 30, 2010, the Company entered into an Amended and Restated Asset Purchase Agreement with Trenton Aviation, LLC, (“Trenton Aviation”), a wholly-owned subsidiary of Ross Aviation, LLC, for the sale of substantially all of the assets of the Company’s aviation business (other than certain excluded assets including cash and cash equivalents and accounts receivable) for a purchase price of $10.7 million in cash (of which $500,000 is being held in escrow in connection with environmental matters) plus the assumption of certain liabilities by Trenton Aviation as described in the Amended Asset Purchase Agreement. Pursuant to the terms and conditions of the Amended Asset Purchase Agreement, on October 15, 2010, the Company completed the sale of the Company’s aviation business to Trenton Aviation for a purchase price of $10,700,000 in cash (of which $500,000 is being held in escrow in connection with environmental matters) and the assumption of liabilities of approximately $341,000.In connection with the transaction, Ronson Aviation changed its name to RA Liquidating Corp. The proceeds were utilized to repay all indebtedness to creditors secured by the assets of the aviation business and to pay certain transaction and advisory fees and expenses.The remainingproceeds will be utilized to pay unsecured liabilities in accordance with applicable law and certain advisors’ fees and expenses.The Company does not expect that there will be any proceeds available for shareholders of the Company. Item 9.01 Financial Statements and Exhibits. (c) Pro forma Financial Information. The following unaudited pro formacondensed consolidated financial information sets forth the pro forma condensed consolidated results of operations ofthe Company for the year ended December 31, 2009 and the six months ended June 30, 2010 and the pro forma condensed consolidated financial position of the Company as of December 31, 2009 and June 30, 2010. The unaudited pro forma condensed consolidated results of operations for the year ended December 31, 2009 and the six months ended June 30, 2010 and the unaudited pro forma condensed consolidated balance sheets as of December 31, 2009, and as of June 30, 2010 have been derived from the Company’s historical consolidated financial information and give effect to the sale of substantially all of the assets of the Company’s aviation division to Trenton Aviation, in exchange for $10.7 million in cash and assumption of certain liabilities,and as if the amounts held in escrow in connection with certain environmental matters will ultimately be released to the Company.There can be no assurance that the full amount held in escrow will ultimately be released to the Company.The unaudited pro forma condensed consolidated results of operations for the year ended December 31, 2009 and the six months ended June 30, 2010, assume the sale occurred on January 1, 2009.The unaudited pro forma condensed consolidated balance sheets as of December 31, 2009, and as of June 30, 2010, assume the sale occurred on the respective dates of the balance sheets. The unaudited pro forma financial information has been prepared in accordance with Article 11 of Regulation S-X and should be read in conjunction with the Company’s historical audited consolidated financial statements and unaudited interim consolidated financial statements included in the Company’s periodic reports filed with the Securities and Exchange Commission.This information is based on the assumptions and adjustments described in the accompanying notes and does not reflect any adjustments for non-recurring items or changes in operating strategies arising as a result of the transaction.These unaudited pro forma condensed consolidated financial statements include no assumptions regarding the use of proceeds (other than to repay secured indebtedness and pay certain financial, legal and accounting advisors’ fees and expenses andtransaction related expenses), which are presented as additional cash on the unaudited pro forma condensed consolidated balance sheets.Accordingly, the actual effect of the transaction, due to this and other factors, could differ from the pro forma adjustments presented herein.Management believes that the assumptions used and the adjustments made are reasonable under the circumstances and given the information available. These unaudited pro forma condensed consolidated financial statements are presented for illustrative purposes only and are not necessarily indicative of the operating results or the financial position that would have been achieved had the transaction been consummated as of the dates indicated or of the results that may be obtained in the future. RCLC, INC. AND ITS WHOLLY OWNED SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, 2009 (in thousands of dollars) HISTORICAL PRO FORMA PRO FORMA December 31, 2009 ADJUSTMENTS December 31, 2009 ASSETS CURRENT ASSETS: Cash and cash equivalents - (c) Other current assets Other current assets of discontinued operations )(a,c) Total Current Assets PROPERTY, PLANT AND EQUIPMENT: Buildings and improvements - - Machinery and equipment - Less accumulated depreciation and amortization 10 - 10 OTHER ASSETS OTHER ASSETS OF DISCONTINUED OPERATIONS )(a) $ $ ) $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY CURRENT LIABILITES: Short-term debt $ $ $ Current portion of long-term debt and leases - - Accounts payable Accrued expenses Current liabilites of discontinued operations )( c) Total Current Liabilities ) LONG-TERM DEBT - - OTHER LONG-TERM LIABILITIES OTHER LONG-TERM LIABILITIES OF DISCONTINUED OPERATIONS (3
